Title: From John Adams to James Lovell, 4 October 1779
From: Adams, John
To: Lovell, James


     
      My dear Sir
      Braintree Oct. 4. 1779
     
     I have heard much of your Deliberations concerning a Peace—and you drop Hints to me, of Apprehensions of Negotiations in Europe. I hate these Innuendoes—pray Speak out, and tell me what you mean.Do you verily expect Peace? Do you seriously expect Negotiations for Peace?
     What is at stake for Britania? What will be the Consequence to her of American Independence? Is not the Empire of the Sea at stake? Do you think that Britain had not rather loose, her West India Islands, and the Remainder of her Colonies in America by War, than by Peace? Do you think she can bear the Thought of being rivalled in Commerce and in naval Power by Us? But I am grown too easy to think, So I will save my self the Trouble of Writing and you that of reading, Stuff, and send you a little Sense in harmonious Numbers from Thompson, who Speaks the Soul of every Englishman. Britannia sings to her Sons.
    